                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 2/3/2020
 -------------------------------------------------------------- X
                                                                :
 GUSTAVO PENATE, on behalf of others similarly :
 situated                                                       :
                                              Plaintiff,        :
                                                                :   19-CV-8767 (VEC)
                            -against-                           :
                                                                :       ORDER
                                                                :
 DBTG CHAMBERS LLC, JOSEPH CIRIELLO, :
                                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on September 20, 2019, see Dkt. 1;

        WHEREAS Plaintiff filed affidavits reflecting timely service of a summons and the

Complaint on Defendants, see Dkts. 7, 12;

        WHEREAS Defendant DBTG Chambers LLC has failed to appear, answer, or otherwise

respond to the Complaint by the December 3, 2019 deadline, see Fed. R. Civ. P. 12(a)(1)

        WHEREAS Defendant Joseph Ciriello has failed to appear, answer, or otherwise respond

to the Complaint by the January 2, 2020 deadline, see Fed. R. Civ. P. 12(a)(1)

        IT IS ORDERED that Plaintiff must apply for a certificate of default against Defendants

no later than February 10, 2020. Within fourteen days of receiving such a certificate, Plaintiff

must apply for a default judgment against Defendants, consistent with the procedures described

in Attachment A to the undersigned’s Individual Practices in Civil Cases.




                                                   Page 1 of 2
SO ORDERED.
                                  _________________________________
Date: February 3, 2020                  VALERIE CAPRONI
      New York, NY                    United States District Judge




                         Page 2 of 2
